By the Court. From the foregoing statement it would appear that claimant would come within the Sub-section 7% or 8 or both of Section 3 of the Workmen’s Compensation Act, and upon the above facts submitted and for the sole purpose of arriving at a conclusion for the guidance and action of the officials of the University of Illinois, the Court of Claims is of the opinion that the Workmen’s Compensation Act should be held applicable to the above named employee with reference to said injury. An award is recommended.